Carley, Justice.
After a seizure of appellee-defendants’ vehicle, appellant-plaintiff State of Georgia brought this forfeiture action. Appellee-defendants filed a timely answer and subsequently filed a motion to dismiss on the ground that they had not been granted a hearing within the 60-day time limit established by OCGA § 16-13-49 (o) (5). The trial court granted appellees’ motion to dismiss and denied the State’s motion for partial order of disposition. The Court of Appeals affirmed. State of Ga. v. Adams, 212 Ga. App. 881 (443 SE2d 517) (1994). This Court granted the State’s petition for certiorari in order to determine whether this case is controlled by State v. Alford, 264 Ga. 243 (444 SE2d 76) (1994).
1. “[T]he 60-day time period does not commence to run until the filing of a sufficient answer, as determined by the requirements of [OCGA] § 16-13-49 (o) (3). . . .” Alford, supra at 244-245 (2). Appellees’ answer failed to comply with the specific pleading requirements of OCGA § 16-13-49 (o) (3). Because appellees’ answer was insufficient, the Court of Appeals erred in affirming the trial court’s grant of appellees’ motion to dismiss. Alford, supra at 245 (2) (b).
2. Although ordinarily we would further hold that the State’s motion for partial order of disposition was erroneously denied, under these circumstances such a result would be unfair. When appellees filed their answer, neither this Court nor the Court of Appeals had interpreted OCGA § 16-13-49 (o) (5) to require the filing of an answer in compliance with the strict pleading requirements of OCGA § 16-13-49 (o) (3). Accordingly, the judgment of the Court of Appeals is affirmed in part and reversed in part with direction that the case be remanded so that appellees may be granted a reasonable time in which to amend their answer so as to bring it into compliance with OCGA § 16-13-49 (o) (3). Alford, supra at 246 (3).

Judgment affirmed in part, reversed in part and remanded with direction.


All the Justices concur; Benham, P. J., not participating.

*843Decided January 23, 1995.
Robert E. Keller, District Attorney, Albert B. Collier, Assistant District Attorney, Gary D. Bergman, for appellant.
Dudley, Norton & Singleton, Ainsworth G. Dudley, James S. Plackis, for appellees.